Name: Commission Regulation (EEC) No 1405/92 of 27 May 1992 establishing the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 146/56 Official Journal of the European Communities 28 . 5. 92 COMMISSION REGULATION (EEC) No 1405/92 of 27 May 1992 establishing the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed for the 1992/93 marketing year regional reference amounts derived from the data supplied to the Commission in support of their regionali ­ zation plans ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3766/91 of 12 December 1991 (') establishing a support system for producers of soya beans, rape seed, colza seed and sunflower seed, and in particular Articles 8 and 11 thereof, Whereas Article 2 ( 1 ) (a) of Commission Regulation (EEC) No 615/92 of 10 March 1992, laying down detailed rules for a support system for producers of soya beans, rape seed, colza seed and sunflower seed (2), as amended by Regulation (EEC) No 1241 /92 (3), specifies that the value of the advance payment made to producers shall not be greater than 50 % of the appropriate projected regional reference amount ; Whereas for the first year of the new producer support arrangements Member States may, until such time as the projected regional reference amounts are published in the Official Journal of the European Communities, base the advance payments made to producers on the projected HAS ADOPTED THIS REGULATION : Article 1 The value of the advance payments to be made to produ ­ cers shall be equal to 50 % of the appropriate projected regional reference amount foreseen at the time the payment is made. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 356, 24. 12. 1991 , p. 17. 0 OJ No L 67, 12. 3 . 1992, p. 11 . 0 OJ No L 130, 15. 5 . 1992, p. 35.